Citation Nr: 1508782	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1964 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This issue first came before the Board in May 2010, and was remanded for further development.  In October 2011, this issue returned to the Board and was denied.  The Veteran then appealed the denial to the Court of Appeals for Veterans Claims (Court) and in February 2013 the Court issued a Memorandum Decision (Decision) vacating the Board's denial and remanding this issue to the Board.  In September 2013, the Board again remanded this issue for further development, including adjudication of the claim for service connection for PTSD.  In a November 2013 rating decision, the RO granted service connection for PTSD.  The additional requested development was completed, and this matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's current erectile dysfunction was not caused or aggravated by his military service or his service-connected PTSD.




CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, claimed as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for ED.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records have been reviewed and do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of ED during active duty service.  Instead, he was found to be in normal condition during his July 1969 separation examination.  Therefore, the evidence does not establish the Veteran developed ED during active duty service.

However, in this case, the Veteran has not alleged that his ED started during active duty service, but instead he has consistently asserted that his ED is due to his service-connected PTSD.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a). 

In his February 2008 written statement, the Veteran described he had problems getting and maintaining an erection, but stated he had not sought any treatment regarding this disorder.  As a lay person, the Veteran is considered to be competent to report symptoms capable of lay observation, such as difficulty maintaining an erection.  Therefore, the Board finds a current ED disability is established.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion relating his current ED to his service-connected PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In December 2013, the Veteran was provided with a VA examination.  The examiner reviewed the complete claims file, as well as personally interviewed and examined the Veteran.  The Veteran's representative has asserted this examination was inadequate because the examiner found the Veteran had never been diagnosed with ED.  Initially, the examiner did note the Veteran had never been diagnosed with any condition of the male reproductive system by his primary care provider, and instead had only been given samples of medication to treat ED from his wife's doctor.  However, the examiner went on to indicate the Veteran currently had ED.  Therefore, the Board finds the examiner did consider the Veteran's competent lay statements describing his current ED disability, and therefore was adequate.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

After reviewing the complete claims file, the examiner opined it was less likely than not that the Veteran's current ED was caused or aggravated by his service-connected PTSD.  Instead, the examiner noted the Veteran had well known common risk factors for ED, including a nearly 80 pack-year smoking history, chronic hypertension, and a history of prior alcohol abuse and continued alcohol use.  The examiner opined that because all three of these risk factors are well documented causes of ED in medical literature, these risk factors likely caused the Veteran's ED, and not his service-connected PTSD.  Because the examiner provided a clear negative opinion and a complete rationale, the Board finds this report provides probative evidence against the Veteran's appeal.

The claims file does not include any other medical evidence linking the Veteran's current ED to his service-connected PTSD.  A recent treatment record from September 2014 indicated the Veteran was unable to obtain an erection for approximately the past five years, but no etiology of this disability was provided.

Because the claims file does not include any medical evidence linking his current ED to his service-connected PTSD, the elements of secondary service connection have not been met.  His appeal is therefore denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, including both direct and secondary service connection.  The letter also informed the Veteran how disability ratings and effective dates were established prior to initial adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 
The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  He also considered the Veteran's competent lay statements, and provided a full rationale for his opinion.  Therefore, as discussed above, the Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder, is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


